UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1146


SIDNEY ALEXANDER JONES,

            Plaintiff - Appellant,

             v.

OFFICER ADRIAN ASHFORD, In both his official and individual capacities;
TRANS WORLD ENTERTAINMENT CORP., d/b/a F.Y.E.; WESTFIELD, LLC,
d/b/a Wheaton Mall,

            Defendants - Appellees,

             and

PO-1 ASHFORD, Badge No. 2695; WESTFIELD GROUP,

            Defendants.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:14-cv-03639-TDC)


Submitted: May 19, 2017                                          Decided: June 1, 2017


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Sidney Alexander Jones, Appellant Pro Se. Marc Pemble Hansen, Edward B. Lattner, John
Paul Markovs, COUNTY ATTORNEY’S OFFICE, Rockville, Maryland; Ronald Greer
DeWald, LIPSHULTZ & HONE CHARTERED, Silver Spring, Maryland; Brian Thomas
Gallager, Michael N. Russo, Jr., COUNCIL, BARADEL, KOSMERL & NOLAN, PA,
Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Sidney Alexander Jones appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Jones v. Ashford, No.

8:14-cv-03639-TDC (D. Md. Jan. 18, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3